     Case 2:18-cv-03075-JAM-AC Document 16 Filed 05/12/20 Page 1 of 1

 1                                    UNITED STATES DISTRICT COURT

 2                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 3

 4    J. L. HOWZE,                                       No. 2:18-cv-3075 JAM AC P
 5                       Plaintiff,
 6           v.                                          ORDER
 7    CDCR, et al.,
 8                       Defendants.
 9

10          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

11   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

12   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

13          On March 26, 2020, the magistrate judge filed findings and recommendations herein

14   which were served on plaintiff and which contained notice to plaintiff that any objections to the

15   findings and recommendations were to be filed within twenty-one days. ECF No. 13. Plaintiff

16   has not filed objections to the findings and recommendations.

17          The court has reviewed the file and finds the findings and recommendations to be

18   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

19   ORDERED that:

20          1. The findings and recommendations filed March 26, 2020, are adopted in full; and

21          2. This action is dismissed without prejudice as duplicative of plaintiff’s claims pending

22   in Howze v. Orozco, et al. Case No. 2:16-cv-1738 JAM AC P (E.D. Cal.).

23
     DATED: May 11, 2020
24
                                                    /s/ John A. Mendez____________                _____
25

26                                                  UNITED STATES DISTRICT COURT JUDGE

27

28
                                                         1
